Citation Nr: 1313566	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-34 480	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a skin condition to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for degenerative joint disease of each knee.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder.

5.  Entitlement to a total disability rating for compensation based on individual unemployability. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD
M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Veteran, who is the appellant, served on active duty from September 1958 to August 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.  In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the Veteran's file.  

In October 2012, the Board remanded the matters for additional development.  The case has been returned to the Board for further appellate review.  

The claims of service connection for a skin condition, degenerative joint disease of each knee, a low back disability, and a total disability rating for compensation based on individual unemployability are REMANDED to the RO via the Appeals Management Center in Washington, DC.






FINDING OF FACT

Posttraumatic stress disorder is manifested by symptoms resulting in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability rating evaluation higher than 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim for an initial rating for posttraumatic stress disorder, the RO provided pre-adjudication VCAA notice by letter, dated in June 2007 on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, and further notice under 38 U.S.C.A. §5103(a) is no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's initial rating of the disability, following the initial grant of service connection, does not trigger additional notice under 38 U.S.C.A. § 5103(a).  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) is no longer applicable in the claim for an initial higher rating. Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records. 





The Veteran was afforded VA examinations in December 2007 and in October 2012.  As the examination reports are based on review of the Veteran's history and described the findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 



If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

General Rating Policy 

Disability evaluations are determined by the application of VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  






The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Rating Criteria 

Posttraumatic stress disorder is currently rated 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting

The criteria for the next higher rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  




The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, symptoms pertaining to the diagnosis of PTSD in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  GAF scores from 51 to 60 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  



Facts

On VA examination in December 2007, the Veteran complained of nightmares, intrusive memories, startle, hypervigilance, isolation, avoidance and poor sleep.  Some depression with loss of energy was noted, as well as loss of interest.  Anxiety, tension, and some irritability were noted.  The Veteran denied panic attacks.  
The VA examiner reported that the Veteran was alert and oriented, neatly groomed and dressed, and behaved normally.  His attitude was noted to be pleasant, cooperative and polite, not hostile or belligerent.  Speech was spontaneous and logical, and not pressured.  The VA examiner noted that the Veteran was not inhibited or vague, and he no flight of ideas or loose associations.  There were no hallucinations, delusions, paranoia or ideas of reference were noted.  The Veteran was not homicidal or suicidal.  Self-confidence was noted to be fair, and impulse control was good.  Fund of information and judgment were both good and insight was fair.  

The VA examiner concluded that the Veteran could get along with the public, co-workers and supervisors, learn new procedures and follow complex instructions.  The VA examiner stated that the Veteran would have some problems with handling stress and being tired from not sleeping well, anxiety and depression.  The GAF score was 60.  

In October 2012 on VA examination, the VA examiner reported that posttraumatic stress disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by medication.  The VA examiner concluded that the Veteran' psychiatric symptoms were in the range of mild.   The GAF score was 70.  





Analysis

The Veteran is retired.  The evidence establishes that there is no occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms.  Speech has been consistently reported to be normal, and the Veteran does not have panic attacks or difficulty in understanding complex commands.  

Although the Veteran had mild memory impairment, such as forgetting names, directions or recent events, memory impairment does not result in retention of only highly learned material and the Veteran does not forget to complete tasks.  

Although the Veteran has markedly diminished interest, a restricted affect, and difficulty in establishing effective social and work relationships, neither judgment nor abstract thinking was impaired.  

On both VA examinations, the VA examiners found that the symptoms of posttraumatic stress disorder did not result in more than moderate difficulty in social and occupational functioning.  The GAF scores of 60 and 70 are consistent with the findings on the examinations and the Veteran's symptoms as he has described. 

The Veteran's posttraumatic stress disorder symptoms do not more nearly approximate or equate to the criteria for a 50 percent rating.  For these reasons, the preponderance of the evidence is against the claim for a rating higher than 30 percent and there is no doubt to be resolved. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 



The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule under Diagnostic Code 9411 and the assigned schedule rating is adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has a pending claim for a total disability rating, which is addressed in the remand.

ORDER

An initial rating higher than 30 percent for posttraumatic stress disorder is denied.  






REMAND

On the claim of service connection for a skin condition, on VA examination in November 2012, the diagnoses were intertrigo, tinea pedis, and onychomycosis.  The VA examiner stated the skin conditions were not diagnosed or treated during service.  However, tinea pedis was noted on examination in June 1964.  And tinea pedis and tinea inguinalis were noted by VA in April 1984.  As the evidence is insufficient to decide the claim, further development under the duty to assist is needed.  

On the claim of service connection for a knee disability, on VA examination in November 2012, the VA examiner stated that a bipartite patella develops during childhood, but it is unclear whether the Veteran's condition was aggravated by service, and as the Board cannot rely on its own unsubstantiated medical conclusions further development under the duty to assist is needed. 

A decision on the claim of service connection for a back disability and on the claim for a total disability rating is deferred until the claims of service connection for a skin condition and for a disability of each knee is finally adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the current tinea pedis is a progression of the tinea pedis in service or the development of a new and separate condition? 


In formulating the opinion, the Board finds that the Veteran is competent and credible in describing a skin condition since service, even though there is no medical record documenting symptoms, a diagnosis, or treatment.  

The Veteran's file must be made available to the examiner for review. 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether a bipartite patella was aggravated by service.  

The term "aggravation" means a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress, as contrasted to a temporary worsening of symptoms. 

The Veteran's file must be made available to the examiner for review.  

3.  After the development has been completed, adjudicate the claims of service connection for a skin disability and for disability of each knee.  If service connection is granted for a disability of each knee, adjudicate the claim of service connection for a back disability on a secondary basis.  






If after adjudicating the claims of service connection, the Veteran's combined rating is less than the minimum percentage requirements for a total rating, determine whether the claim should be referred under 38 C.F.R. § 4.16(b) for an extraschedular rating. 

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


